Case 1:21-cv-05638-JSR Document 23 Filed 07/30/21 Page 1 of 3
Case 1:21-cv-05638-JSR Document 19 Filed 07/29/21 Page1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

In the Matter of E.M. and O.M.

CARLO MOSONI *
Petitioner, *
Vv. * No. 21-cv-5638 (JSR)
ANGIE LOUIE *
Respondent. *
* * te * te * ke x se % * te te
CONSENT ORDER

This Consent Order is made pursuant to of the 1980 Convention on the Civil Aspects of
International Child Abduction (the “Hague Convention’) and the International Child Abduction
Remedies Act (“ICARA”), 22 U.S.C. § 9001 et seg., and with the express consent and agreement
of both parties, as evidenced by the signatures of the parties and their counsel. It is therefore this
PO tiy of. ¥ Lay , 2021, by the United States District Court for the Southern
District of New York, hereby ORDERED:

1. The Petitioner, Carlo Mosoni (the “Father’’) and the Respondent, Angie Louie (the
“Mother”), have reached an agreement with respect to the resolution of this Hague Convention
case, and the arrangements for the parties’ two children, EM, born in 2014, and OM, born in 2016,
(collectively the “children”).

2. The terms of the parties’ agreement, which concerns a global settlement of all issues
concerning the parties’ marriage and children, including custody and support, has been executed
by the parties and shall be entered forthwith by consent in the appropriate New York state court.

3. By agreement of the parties, this action is hereby DISMISSED WITH

PREJUDICE.

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-05638-JSR Document 23 Filed 07/30/21 Page 2 of 3
Case 1:21-cv-05638-JSR Document 19 Filed 07/29/21 Page 2 of 3

4, By agreement of the parties, each party shall pay his or her own attorneys’ fees, suit

 

money, expenses, and costs associated with this matter, and each party waives any and all claims
against the other under the Hague Convention and/or ICARA, and/or the Federal Rules and/or this
Court’s Local Rules, for any and all necessary expenses and attorneys’ fees, through and including
the entry of this Consent Order in the New York state court.

5. The final pretrial conference scheduled for August 12, 2021 and the three-day

 

evidentiary hearing scheduled for August 16-18, 2021 are hereby VACATED and removed from

the Court’s docket.

 

6. This Order is not a determination of the merits of any custody issues within the

meaning of Article 19 of the Hague Convention.

IT IS SO ORDERED this 305 iay ot_ afer va

Se)

United Stétés District Judge
United States District Court
for the Southern District of New York

 

IRM AND CONTENT:

  

 

 

ern ——
Carlo Mosoni Angie Louté
Petitioner Respondent

fichart When

 

Richard Min

Michael Banuchis

Burger Green & Min LLP

420 Lexington Avenue, Ste. 2834
New York, New York 10170
(212) 681-6400

/s/ Jessica A. duHoffmann
Jessica A. duHoffmann

Miles & Stockbridge P.C.

100 Light Street, 10" Floor
Baltimore, MD 21202

(410) 385-3782
jduhoffm@milesstockbridge.com

 

 

 
Case 1:21-cv-05638-JSR Document 23 Filed 07/30/21 Page 3 of 3
Case 1:21-cv-05638-JSR Document19 Filed 07/29/21 Page 3 of 3

rmin@bgmlaw-nyc.com
mbanuchis@bgmlaw-nyc.com

/s/ Brett S. Ward

 

Brett S. Ward

Blank Rome LLP

1271 Avenue of the Americas
New York, New York 10020
(212) 885-5394

(917) 332-3809 (fax)
bward@blankrome.com

Attorneys for Petitioner

/s/ Kelly A. Powers

Stephen J. Cullen, Pro Hac Vice
Kelly A. Powers, Pro Hac Vice
Miles & Stockbridge P.C.

1201 Pennsylvania Avenue, N.W.
Suite 900

Washington, DC 20004

(202) 465-8374

(410) 385-3709 (fax)
scullen@milesstockbridge.com
kpowers@milesstockbridge.com

Attorneys for Respondent

 

 

 

 

 

 

 

 
